MEMORANDUM ***
Xavier Piedade Rodrigues, a native and citizen of India, petitions for review of an order of the Board of Immigration Appeals (“BIA”) that adopted and affirmed an immigration judge’s order denying his applications for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, see Kozulin v. INS, 218 F.3d 1112, 1115 (9th Cir.2000), treating Rodrigues’s testimony as credible. See Krotova v. Gonzales, 416 F.3d 1080, 1084 (9th Cir.2005). We deny the petition.
The record supports the conclusion that the only reason the Indian police arrested Rodrigues was because of a personal dispute he had with his girlfriend’s father. Substantial evidence thus supports the BIA’s denial of asylum on the ground that Rodrigues failed to establish a nexus to a protected ground. See Sangha v. INS, 103 F.3d 1482, 1489-90 (9th Cir.1997).
Because Rodrigues is not eligible for asylum, he is also not eligible for withholding of removal. See Nahrvani v. Gonzales, 399 F.3d 1148, 1154 (9th Cir.2005).
Because the record does not show that it is more likely than not that Rodrigues will be tortured if returned to India, substantial evidence supports the BIA’s denial of CAT relief. See id.
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.